Citation Nr: 9924949	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-13 478 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1974.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veteran Affairs (VA), Boise, Idaho, Regional 
Office (RO).    


REMAND

The veteran asserts that he is entitled to a permanent and 
total disability rating for pension purposes.  He contends 
that he currently has cataracts and arthritis and these 
disorders preclude him from working.  In his August 1998 
substantive appeal, the veteran indicated that he had a 
Social Security Administration (SSA) determination pending.  
In a March 1999 letter, an attorney informed the veteran's 
representative that the veteran's Supplemental Security 
Income (SSI) benefits would be stopped due to receipt of 
Social Security disability benefits.  In a March 1999 letter, 
the SSA indicated that effective December 1998, the veteran 
would begin to receive Social Security benefits.  In a 
December 1998 letter, SSA stated that the veteran's SSI 
benefits were discontinued as of January 1999.   

Review of the record reveals that documentation from the SSA, 
including a decision, notice of award letter, and supporting 
medical evidence, is not associated with the claims folder.  
The VA's duty to assist the veteran in the development of 
facts pertinent to his claim includes requesting pertinent 
information from other federal agencies.  38 U.S.C.A. § 5107 
(West 1991).  SSA decisions regarding the veteran's current 
disabilities are pertinent to the veteran's claim.  See 
Masors v. Derwinski, 2 Vet. App. 181, 187 (1992).  
Consequently, the Board concludes that an attempt should be 
made to obtain, and to associate with the claims folder, 
copies of all decisions awarding or denying Social Security 
disability benefits, including medical records relied upon in 
the determinations. 

Review of the record further reveals that in March 1998, a VA 
physician from the VA Medical Center Boise Eye Clinic 
discussed with the veteran the benefit of having cataract 
surgery.  The veteran indicated that he wished to have the 
surgery in the fall.  It is unclear from the evidence of 
record whether the veteran underwent cataract surgery.  The 
Board finds that the RO should contact the veteran and ask 
him to provide the names and addresses of the medical care 
providers who treated him for his claimed disorders since 
1997.  The RO should ask the veteran whether he underwent 
surgery for the cataracts at the VA Medical center or at any 
other medical facility.  The RO should attempt to obtain, and 
associate with the claims folder, any pertinent treatment 
records identified by the veteran.   

Under the circumstances, the Board remands this case to the 
RO for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  He should be asked to provide 
the names and addresses of the medical 
care providers who treated him for his 
claimed disorders, including cataracts 
and arthritis, since 1997.  Any medical 
care provider(s) so identified should be 
asked to provide copies of the veteran's 
treatment records, if such records are 
not associated with the claims folder.  
The veteran should be asked to sign any 
necessary consent forms for the release 
of any private records.    

2.  An appropriate official at the RO 
should attempt to obtain, and associate 
with the claims folder copies of any SSA 
decision, awarding or denying the veteran 
disability benefits, including medical 
records relied upon in the 
determination(s), pursuant to the 
provisions of 38 U.S.C.A. § 5106 (West 
1991). 

3.  The veteran should be scheduled for a 
VA physical examination to determine the 
extent and severity of his disabilities, 
including his cataracts and arthritis.  
The claims file and a copy of this remand 
should be made available to and reviewed 
by the VA examiner prior to the 
examination.  The examination 
should include any diagnostic testing and 
any additional examinations by medical 
specialists, that are deemed necessary, 
in order to determine the nature and 
severity of all disabilities.  The 
examiner should provide an opinion as to 
the effect the disabilities have on the 
veteran's ability to obtain and maintain 
employment.  The examiner should provide 
the rationale for all opinions given. 

4.  After the action requested above has 
been completed to the extent possible, 
the RO should review the record and re-
adjudicate the issue on appeal.  In 
brief, the RO should make a new rating 
decision which clearly identifies each of 
the veteran's disabilities and assigns a 
specific percentage rating for each 
disability under a specific diagnostic 
code.  The RO should then apply the 
objective "average person" test provided 
under 38 C.F.R. § 3.340(a) (1998) and 
consider whether both the percentage 
requirements under 38 C.F.R. § 4.16 
(1998) and the permanency requirement 
under 38 C.F.R. § 4.17 (1998) are met, 
and if so, whether the veteran is 
unemployable as a result of "lifetime" 
disabilities.  See Grantham v. Brown, 8 
Vet. App. 228, 234 (1992); Brown v. 
Derwinski, 2 Vet. App. 444, 446 (1992). 

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999).  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).


